Case 2:20-cv-00072-JRG-RSP Document 16 Filed 05/12/20 Page 1 of 1 PageID #: 307



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

     NAVBLAZER, LLC,                                §
                                                    §
                 Plaintiff,                         §
                                                    §
     v.                                             §        Case No. 2:20-cv-00072-JRG-RSP
                                                    §
     HYUNDAI MOTOR AMERICA,                         §
                                                    §
                 Defendant.                         §
.
                ORDER STAYING ALL DEADLINES PENDING SETTLEMENT

           Before the Court is Plaintiff NavBlazer, LLC’s and Defendant Hyundai Motor America’s

    (collectively, “Parties”) (“Hyundai”) Joint Motion to Stay All Deadlines and Cancel Scheduling

    Conference and Notice of Settlement (“Motion”). Dkt. No. 15. The Parties’ Motion seeks a thirty

    (30) day stay of all unreached deadlines pertaining to the present case and to cancel the May 18,

    2020 Scheduling Conference. The stay and Scheduling Conference cancellation will grant

    NavBlazer and Hyundai time to finalize and execute their settlement agreement and file

    dismissal papers with the Court. After due consideration, the Court GRANTS the Motion.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 12th day of May, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  1/1
